CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying amended quarterly Report on Form 10-Q /A of Wishart Enterprises Limited for the quarter endedFebruary 28, 2009, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: the amended quarterly Report on Form 10-Q /A of Wishart Enterprises Limited for the quarter endedFebruary 28, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the amended quarterly Report on Form 10-Q /A for the quarter endedFebruary 28, 2009, fairly presents in all material respects, the financial condition and results of operations of Wishart Enterprises Limited By: /s/Barbara Lamb Name: Barbara Lamb Title: Principal Executive Officer,
